Title: From John Adams to François Adriaan Van der Kemp, 20 May 1815
From: Adams, John
To: Van der Kemp, François Adriaan



Dr Sir
Quincy May 20th 1815

Can you and will you be So good as to give me any information concerning a Work intitled “Le Philosophie de bon Sens” by the Marqus D’Argens; the translation of Ocellus Περι του παντος, with notes and dissertations? Or his translation of Timeus of Locris ΠΕΡΙ ΨΥΧΑΣ ΚΟΣΜΩ, καὶ φύσιος, with notes and dissertations? Or his translations of the Emperor Julians Defence of Paganism and reflections on the doctrines of the Christion Religion, with notes and dissertations? Have these Works been much celebrated in Europe? You See the Doric Dialect in this Greek.
June 11.
Thus far had I written on a clean and whole Sheet. But while avocations “worked me too hard” my pretty little rogues of Grand Children Stole into my Bedchamber, got at my Table, and tore off a Dog’s ear from my Letter and I cannot write over again so much Greek.
Recollect Epictetus. Resignation is our last and only resource. I Scarcely dare to quote to you, that most Sublime most Phylosophical, most christian and divine Sentiment “Let not my Will, but thine, be done.”
You have taken a vast View of the Progress of the human mind; of Science; of Litterature; of Liberty, civil and religious, of Civilization and Humanity. I have  been able to take only a very Superficial Survey of these Things. My Views are narrow, contracted, tres bornees.
I will however, to you my good friend, hazard my Suspicion, my Imagination, my Conjecture, or if I must Speak in my native Character of a New England Man my “Guess”: that all the Wars of the last fifty years, are only a continuation of the Wars of the Reformation.
They have been, a Shock of two Systems of Religion and Government Luther, Maurice, Charles 5th Calvin Lorrain, Henry 5th William 3d. Robespierre, and I might Say Hancock Washington Hamilton and Burr, Pitt Fox, Burk and Johnson, have been Bubbles and Froth.
Systems of Religion and Government are at War. The War of the Reformation lasted 30 Years, from 1618 to 1648. This Warr is only 22 Years old in Europe, And has not produced more horrors than the War of the Reformation. Compare the Assassination, Massacres, Conflagrations &c of the two Periods and then tell me.
“Monroe’s and Pinkneys Treaty”! Must I write a Folio Volume of discussions of Newspaper Nonsense upon this Subject? In my Opinion Jeffersons rejection of it, without consulting the Senate, was one of the most manly Acts of his Administration. I write always in pain, and always in Haste
John Adams